Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-13 of applicant arguments/remarks, filed 11/20/2020, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 11/20/2020 with regard to the previous prior art rejection of claim 1 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of Tan, in view of Yang, does not teach a plurality of coil arrays. Applicant focuses on the prior art, Yang, for not teaching a plurality of local coils. However, Tan does teach a plurality of coil arrays [See ¶0022, where 10 local coils can be included]. Therefore, the combination of Tan, in view of Yang, does teach a plurality of coil arrays. Tan also teaches a single voltage source supplying the 10 local coils [¶0022]. Therefore, the combination of Tan and Yang teaches claim 1’s goal of simultaneous monitoring of a plurality of coil arrays by monitoring a single input current for the plurality of coils arrays using a single sampling current. 
	Therefore, the prior art rejection stands. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0312902), in view of Yang (CN 103852743. See English translations provided by Espacenet).

Regarding claim 1, Tan teaches a control system comprising: 
	a tuning/detuning system including a first voltage source [Fig. 1, see first voltage source that is at +10mA. See also rest of reference.], a second voltage source [Fig. 1, see second voltage source that is at -30V. See also rest of reference.], a plurality of coil arrays [Fig. 1, wherein the overall coil is shown in Fig. 1 according to ¶0023. ¶0022, teaches that there are more 10 local coils and all are supplied with the same voltage sources. See also rest of reference.], and a plurality of tuning/detuning circuit drivers corresponding to the plurality of coils arrays [¶0024, wherein each local coil includes a signal antenna part and tuning/detuning circuit part. Therefore, there will be a plurality of tuning/detuning circuit parts for each local coil in ¶0022. ¶0028, wherein the local coil includes a tuning/detuning circuit. See also rest of reference.], respectively, wherein: 
		the first voltage source, including a first output end, is configured to provide a power supply that outputs a constant current [Fig. 1, see first voltage source that is at +10mA. See also rest of reference.]; 
		the second voltage source, including a second output end, is configured to output a constant negative voltage [Fig. 1, see second voltage source that is at -30V. See also rest of reference.]; 
		for each of the plurality of coil arrays [¶0024, wherein each local coil includes a signal antenna part and tuning/detuning circuit part.], 
		the coil array includes one or more first diodes [¶0024, wherein the local coil includes a diode. See also rest of reference.]; and 
		the one or more first diodes determine a tuning or detuning status of the coil array [¶0025, wherein the diode determines the tuning/detuning. See also rest of reference.]; 
		for each of the plurality of tuning/detuning circuit drivers, the tuning/detuning circuit includes a first input end, a second input end, a third output end, and a first control end [¶0028, wherein the local coil includes a tuning/detuning circuit. Fig. 1, wherein the there are two input ends (current end and negative voltage end). There is also an output end. ¶0031 also teaches that the MRI system directs the tuning/detuning. Therefore, there is a separate control end that determines whether the tune/detuning is performed. See also rest of reference.];
[Fig. 1, see first voltage source that is at +10mA. See also rest of reference.]; 
		the second input end, electrically connected to the second output end of the second voltage source, serves as a negative power supply input port and is configured to output the constant negative voltage [Fig. 1, see second voltage source that is at -30V. See also rest of reference.]; and Response to Non-Final Office Action Attorney Docket No.: 20618-0318US00 Application No.: 16/023,128 Page 3 of 17 
		the third output end, electrically connected to a corresponding coil array, is configured to output the constant current or the constant negative voltage that determines a conduction status of the one or more first diodes of the corresponding coil array [Fig. 1, wherein the is a third output end that connects to the diode. ¶0025, wherein the diode determines the tuning/detuning. See also rest of reference.]; and 
	and a processor connected to the first control end is configured to determine the first input end or the second input end to be electrically connected to the third output end [¶0024-0025; ¶0031. See also rest of reference.].
	However, Tan is silent in teaching a diagnosis system including a first current sampling circuit and a processor, wherein: the first current sampling circuit, including a fourth output end, is configured to obtain a first current of the first output end of the first voltage source; and the processor, operatively connected to the fourth output end and at least one of the plurality of first control ends corresponding to the plurality of tuning/detuning circuit drivers, and to diagnose the tuning/detuning system based on the first current of the first output end of the first voltage source
[See Page 7-8, lines 277-297. See also ¶0058-0059, Fig. 1-2 and rest of reference.]; and the processor, operatively connected to the fourth output end and at least one of the plurality of first control ends corresponding to the plurality of tuning/detuning circuit drivers, and to diagnose the tuning/detuning system based on the first current of the first output end of the first voltage source [See Page 7-8, lines 277-297. See also ¶0058-0059, Fig. 1-2 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tan and Yang because Yang teaches that it is beneficial in the art to monitor current values of RF coils because if current exceeds a predetermined threshold, damage may occur to the components of an RF coil [See page 1-2 of Yang. See also rest of reference.].

Regarding claim 9, Tan and Yang teach the limitations of claim 1, which this claim depends from.
	Tan further teaches determining types of voltage sources of the plurality tuning/detuning circuit drivers [¶0024-0031. See also rest of reference.].
	However, Tan is silent in teaching obtaining a first actual value of the electrical signal; and performing, by the diagnosis circuit system, fault diagnosis on the tuning/detuning system based on the expected value of the electrical signal and the first actual value of the electrical 
	Yang further teaches obtaining a first actual value of the electrical signal; and performing, by the diagnosis circuit system, fault diagnosis on the tuning/detuning system based on the expected value of the electrical signal and the first actual value of the electrical signal [See Page 7-8, lines 277-297. See also Pages 5-6, Fig. 1-2, and rest of reference.], wherein the performing fault diagnosis on the tuning/detuning system based on the expected value of the electrical signal and the first actual value of the electrical signal comprises: comparing the expected value of the electrical signal and the first actual value of the electrical signal; and upon the determination that the first actual value is approximately the same as the expected value or that the difference between the first actual Response to Non-Final Office Action Attorney Docket No.: 20618-0318US00 Application No.: 16/023,128 Page 7 of 17 value and the expected value is below a threshold, determining that the tuning/detuning system is normal [See Page 7-8, lines 277-297. See also ¶0056-0059, Fig. 1-2 and rest of reference.], or upon the determination that the difference between the first actual value and the expected value exceeds the threshold, determining that a fault exists in the tuning/detuning system [See Page 7-8, lines 277-297. See also ¶0056-0059, Fig. 1-2 and rest of reference.].
[See page 1-2 of Yang. See also rest of reference.].

Regarding claim 16, Tan and Yang teach the limitations of claim 9, which this claim depends from.
	Tan teaches a plurality of coil arrays [Fig. 1, wherein the overall coil is shown in Fig. 1 according to ¶0023. ¶0022, teaches that there are more 10 local coils and all are supplied with the same voltage sources. See also rest of reference.]. 
	However, Tan is silent in teaching wherein the determining the expected value of the electrical signal includes: upon a detection that the radio frequency system is performing a scan and the coil arrays are electrically connected to the radio frequency system, determining the first current as the electrical signal; and determining a second expected range of the first current according to the number of coil arrays whose voltage source is the first voltage source; and the performing fault diagnosis on the tuning/detuning system includes: determining whether the first actual value of the first current falls within the second expected range of the first current.
	Yang further teaches wherein the determining the expected value of the electrical signal includes: upon a detection that the radio frequency system is performing a scan and the coil arrays are electrically connected to the radio frequency system, determining the first current as [¶0056-0057. See also rest of reference.]; and determining a second expected range of the first current according to the number of coil arrays whose voltage source is the first voltage source [See Page 7-8, lines 277-297. See also Pages ¶0022-0033, ¶0056-0059, Fig. 1-2, and rest of reference.]; and the performing fault diagnosis on the tuning/detuning system includes: determining whether the first actual value of the first current falls within the second expected range of the first current [See Page 7-8, lines 277-297. See also Pages ¶0022-0033, ¶0056-0059, Fig. 1-2, and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tan and Yang because Yang teaches that it is beneficial in the art to monitor current values of RF coils because if current exceeds a predetermined threshold, damage may occur to the components of an RF coil [See page 1-2 of Yang. See also rest of reference.].

Allowable Subject Matter
Claims 2-8, 10-15, 23, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching wherein the first current sampling circuit includes a first 

Regarding claim 3, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching wherein: the diagnosis circuit system includes a first switch module and one or more dummy loads corresponding to the plurality of tuning/detuning circuit drivers, wherein: each dummy load of the one or more dummy loads, including one or more second diodes, is electrically connected to a corresponding tuning/detuning circuit in parallel, the one or more dummy loads are electrically connected to a common connecting end in parallel, the first switch module is electrically connected to ground, electrically connected to the common connecting end, and operatively connected to the processor, and the processor is configured to cause the first switch module to turn on or turn off, and to diagnose the tuning/detuning system based on the first current.
Claims 4-5 are considered allowable for depending on claim 3.

Regarding claim 6, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching wherein: the diagnosis circuit system includes a third resistor, a second switch module, and a voltage comparison circuit, wherein: the third resistor is 
Claim 7 are considered allowable for depending on claim 6.

Regarding claim 8, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching wherein: the first voltage source includes a DC-DC controller, a fourth resistor, and a variable resistor, wherein: the DC-DC controller is electrically connected to the first output end of the first voltage source though an output end of the DC-DC controller, the fourth resistor is electrically connected to ground and electrically connected to the DC-DC controller through a feedback input of the DC-DC controller, the variable resistor is electrically connected to the fourth resistor, electrically connected to the first output end of the first voltage source, and operatively connected to the processor, and the processor is configured to cause an equivalent resistance value of the variable resistor to change.

Regarding claim 10, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching wherein: the determining the expected value of the 
Claims 11-15 are considered allowable for depending on claim 10.

Regarding claim 23, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching further comprising: upon a detection that the radio frequency system is idle and the plurality of coil arrays are electrically disconnected from the radio frequency system, making the second voltage source as the voltage source of the plurality of tuning/detuning circuit drivers; determining the first current as the electrical signal; and determining a third expected range of the first current; and the performing fault diagnosis on the tuning/detuning system includes: determining whether the first actual value of the first current falls within the third expected range of the first current.

Regarding claim 34, the prior art cited above is considered the closest prior art. However, the prior art is silent in teaching comprising: upon a detection that a radio frequency system is idle and the plurality of coil arrays are electrically connected to the radio frequency system, making the second voltage source as the voltage source of the plurality of 
Claims 35-36 are considered allowable for depending on claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896